C. A. 6th Cir. Certiorari granted limited to the following questions: “1. Whether prisoners have a right to noncontact visitation protected by the *1044First and Fourteenth Amendments. 2. Whether the restrictions on noncontact prison visitation imposed by the Michigan Department of Corrections are reasonably related to legitimate penological interests. 3. Whether the restrictions on noncontact prison visitation imposed by the Michigan Department of Corrections constitute cruel and unusual punishment in violation of the Eighth Amendment.”